Order filed June 09, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00142-CR
                                   ____________

                   ROBELIO AVILES-BARROSO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364839

                                     ORDER

        This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 6, a 911
tape.
      The clerk of the 337th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 6, a 911 tape, on or before June 19, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 6, a 911 tape, to
the clerk of the 337th District Court.



                                         PER CURIAM